Thompson, J.,
delivered the opinion of the Court.
Albert Alfred Johnson, Jr., the appellant, was convicted of forgery in a court trial in the Circuit Court for Baltimore County, and sentenced to a term of ten years. He contends on appeal the evidence was insufficient to support his conviction and we agree.
After the entry of not guilty pleas, Johnson was tried on two separate forgeries, only one of which is the subject of this appeal. It was agreed that the facts would be stipulated as detailed by the State’s Attorney. In the case not before us, the State’s Attorney gave a detailed account of the forgery and then stated as follows:
“In the other case there was a check issued in the amount of $67.82, drawn on the account of the Little Castle Inn, at the Maryland National Bank; that also was a bad check. And that would be the State’s case, your Honor.”
The mere fact that a check was bad does not, of course, mean that it was forged, and there is, of course, no evidence whatsoever that Johnson was in anyway involved in the transaction. We must conclude that the finding of *116guilt by the trial judge was clearly erroneous under Maryland Rule 1086.
There is no need for us to discuss the other points argued as none of them are likely to be presented in the new trial.

Judgment reversed and case remanded for a new trial.